 8:20-cr-00083-JMG-MDN Doc # 128 Filed: 01/12/21 Page 1 of 2 - Page ID # 290




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:20-CR-83

vs.                                                         ORDER

KEVIN L. BROWN,

                     Defendant.


         In the first superseding indictment (filing 47) in this case, the above-
captioned defendant was charged with conspiracy and several counts of bank
robbery and weapons charges associated with bank robbery. In particular, the
defendant was charged in Count III of the superseding indictment with using
and carrying a firearm during an August 17, 2017 bank robbery. Filing 47 at
5-6. But Count V of the superseding indictment was identical. Filing 47 at 6-7.
The defendant moved to dismiss one of the counts as multiplicitous. Filing 77.
         The government has now obtained a second superseding indictment.
Filing 108. Count V still charges the defendant with using and carrying a
firearm during an August 17, 2017 bank robbery, but Count III now charges
the defendant with using and carrying a firearm during an April 11, 2017 bank
robbery. Filing 108 at 5-6. It is apparent from a review of the proceedings that
the multiplicity in the superseding indictment was simply a typographical
error.
         In the Court's view, the second superseding indictment cures the
typographical error and moots the defendant's motion to dismiss. The Court
recognizes that technically, a superseding indictment does not have the effect
of dismissing the previous indictment, and that both indictments can co-exist.
 8:20-cr-00083-JMG-MDN Doc # 128 Filed: 01/12/21 Page 2 of 2 - Page ID # 291




United States v. Walker, 363 F.3d 711, 715 (8th Cir. 2004). The Court
nonetheless sees little point to formally dismissing one count of a superseded
indictment when the charge will obviously remain pending. The Court will,
nonetheless, deny the defendant's motion to dismiss without prejudice. In the
extremely unlikely event that the superseding indictment becomes relevant to
disposition of the case and the defendant is prejudiced by multiplicity, the
defendant may reassert his argument. In the meantime,


      IT IS ORDERED that the defendant's motion to dismiss (filing 77)
      is denied without prejudice as moot.


      Dated this 12th day of January, 2021.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                     -2-
